DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07 May 2021 has been entered. Claims 1-7, 9, 11, 13, 16-24, 26, 28, 30, 33, and 34 are pending.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12 November 2020. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Polk on 21 May 2021.  The purpose of the Examiner’s amendment was to address conflicting claim limitations regarding the determination of the time point corresponding to the start of the common period recited in the independent and dependent claims.  The amendment moves the conflicting limitation from claims 1 and 18 into new claims 35 and 36.

The application has been amended as follows: 

1.	(Currently Amended) A method of determining a position of a receiver relative to a transmitter, the method comprising: 
transmitting from the transmitter a first transmitted positioning signal having a first frequency and phase in a first direction; 
transmitting from the transmitter a second transmitted positioning signal having a second frequency and phase in a second direction, the second frequency being different from the first frequency; 
transmitting from the transmitter a third transmitted positioning signal having a third frequency and phase in a third direction, the third frequency being different from the first frequency and the second frequency, the first positioning signal, the second positioning signal and the third positioning signal defining a common period being a common multiple of the periods of the first, second, and third positioning signals;
transmitting a beacon signal having a periodic beacon pulse corresponding to the start of every common period defined by the first, second and third transmitted positioning signals;
receiving, at the receiver, a first received positioning signal corresponding to the transmitted first positioning signal; 
receiving, at the receiver, a second received positioning signal corresponding to the transmitted second positioning signal; 
receiving, at the receiver, a third received positioning signal corresponding to the transmitted third positioning signal; 
receiving, at the receiver, the beacon signal;
determining for the first, second and third received positioning signals a time point corresponding to the start of the common period defined by the first, second, and third received positioning signals, the time point corresponding to the start of the common period being determined based on the periodic beacon pulse of the received ; and
determining a polarity of the first received positioning signal, a polarity of the second received positioning signal, and a polarity of the third received positioning signal based on properties of the first, second and third received positioning signals relative to the start of the common period and relative to properties of the first, second and third transmitted positioning signals. 

18.	(Currently Amended) A positioning system comprising: 
a transmitter configured for:
transmitting a first transmitted positioning signal having a first frequency and phase in a first direction; 
transmitting a second transmitted positioning signal having a second frequency and phase in a second direction, the second frequency being different from the first frequency; and 
transmitting a third transmitted positioning signal having a third frequency and phase in a third direction, the third frequency being different from the first frequency and the second frequency, the first positioning signal, the second positioning signal and the third positioning signal defining a common period being a common multiple of the periods of the first, second, and third positioning signals; 
transmitting a beacon signal having a periodic beacon pulse corresponding to the start of every common period defined by the first, second and third transmitted positioning signals; and
a receiver configured for:
receiving a first received positioning signal corresponding to the transmitted first positioning signal, receiving a second received positioning signal corresponding to the transmitted second positioning signal, and receiving a third received positioning signal corresponding to the transmitted third positioning signal; 

determining for the first, second and third received positioning signals a time point corresponding to the start of the common period defined by the first, second, and third received positioning signals, the time point corresponding to the start of the common period being determined based on the periodic beacon pulse of the received beacon signal ; and 
determining a polarity of the first received positioning signal, a polarity of the second received positioning signal, and a polarity of the third received positioning signal based on properties of the first, second and third received positioning signals relative to the start of the common period and relative to properties of the first, second and third transmitted positioning signals.

35.	(New)  The positioning system of claim 18, wherein the time point corresponding to the start of the common period is further determined independently of any one of the first, second and third received positioning signals.

36.	(New)  The method of claim 1, wherein the time point corresponding to the start of the common period is further determined independently of any one of the first, second and third received positioning signals.


Reasons for Allowance
Claims 1-7, 9, 11, 13, 16-24, 26, 28, 30, 33, 34, 35, and 36 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record most closely related to the claimed invention includes Jones et al. US 2009/0030646.  As argued by the Applicant in the remarks filed 07 May 2021, the prior art of record fails to teach a bacon signals having a periodic beacon pulse and determining the time point corresponding to the start of the common period based on the beacon signal when considered in combination with all other claimed elements.

Regarding claim 1, the prior art of record taken alone or in combination fails to teach  a method of determining a position of a receiver relative to a transmitter, the method comprising: 
receiving, at the receiver, the beacon signal;
determining for the first, second and third received positioning signals a time point corresponding to the start of the common period defined by the first, second, and third received positioning signals, the time point corresponding to the start of the common period being determined based on the periodic beacon pulse of the received beacon signal; and
determining a polarity of the first received positioning signal, a polarity of the second received positioning signal, and a polarity of the third received positioning signal based on properties of the first, second and third received positioning signals relative to the start of the common period and relative to properties of the first, second and third transmitted positioning signals, in combination with all other elements of claim 1.

Claims 2-7, 9, 11, 13, 16, 17, and 36 are also allowed as they further limit claim 1.

Regarding claim 18, the prior art of record taken alone or in combination fails to teach positioning system comprising: 
transmitting a beacon signal having a periodic beacon pulse corresponding to the start of every common period defined by the first, second and third transmitted positioning signals; 
determining for the first, second and third received positioning signals a time point corresponding to the start of the common period defined by the first, second, and third received positioning signals, the time point corresponding to the start of the common period being determined based on the periodic beacon pulse of the received beacon signal; and 
determining a polarity of the first received positioning signal, a polarity of the second received positioning signal, and a polarity of the third received positioning signal based on properties of the first, second and third received positioning signals relative to the start of the common period and relative to properties of the first, second and third transmitted positioning signals, in combination with all other elements of claim 18.

Claims 19-24, 26, 28, 30, 33, 34 and 35 are also allowed as they further limit claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868